DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the patent application filed on December 9, 2019.  
Claims 1-15 are currently pending and have been examined.
This action is made Non-FINAL.
The examiner would like to note that this application is now being handled by examiner Christine Huynh.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 5, 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 8 and 15 recite the phrase “a set of host vehicle limits”. It is unclear from the instant specification what “a set of host vehicle limits” are. However, for examination purposes, the Examiner interprets the limitation as “the vehicle settings, such as following distance and maximum vehicle speed” See Applicant’s specification para. [0017]. Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-9, and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gyulai et al. (US 20200130687 A1) in view of Kim et al. (US 20180093668 A1).
Regarding claims 1, 3-9, and 11-15: 
With respect to claims 1 and 9, Gyulai teaches: 
an input for receiving a speed of the host vehicle; (“FIG. 1 shows a block diagram of an apparatus 1 for controlling cruise control, in particular for controlling cruise control of a vehicle. The apparatus 1 may comprise a receiving device 10 and a controller 20. The receiving device 10 may receive a signaling V of a current speed of a vehicle” [0030]) 
determining if the vehicle speed is at or above a minimum speed; (“the controller activates the cruise control of the vehicle after it has been determined that the speed of the vehicle is within a predetermined range for the first period of time” [0007]), as a predetermined range for speed would include a minimum value.) 
determining if a predetermined time has passed; “the cruise control of the vehicle is activated after it has been detected that a speed of the vehicle within the predetermined range for the first period of time.” [0006], “the first period of time t1 may be set to a fixed value” [0040])
activating ACC without a driver intervention; “the present invention aims to provide an automatic activation of cruise control or at least an automatic suggestion , when it is appropriate to activate cruise control” [0009], “controller 20 may provide a signaling to the user to indicate that an automated activation of cruise control is determined. In this way, cruise control is automatically activated without a further interaction of the user” [0032-0033])
Gyulai does not teach, but Kim teaches:
a processor having control logic, the control logic; (“the control logic of the present disclosure may be embodied as non-transitory computer readable media on a computer readable medium containing executable program instructions executed by a processor, controller or the like.” [0033]) 
determining the ACC system is inactive; (“As another example to be described later, the state information on whether the CACC system is in an off state, a standby state, or an activation state may be notified to the driver through the DVI unit 340.” [0064]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Gyulai’s method for controlling cruise control with Kim’s adaptive cruise control because “The ACC system can enable the driver not to continuously operate an accelerator pedal in order to adjust the driving speed of the vehicle to provide convenience to the driver, and can achieve safety driving through prevention of the vehicle from driving over the set speed.” See Kim [0005]. 

With respect to claims 3 and 11, Gyulai in combination with Kim, as shown in the rejection above, discloses the limitations of claims 1 and 9. 
The combination of Gyulai and Kim teaches a method for controlling cruise control and an adaptive cruise control system of claims 1 and 9. Gyulai further teaches wherein the minimum speed is about 35 mph; (“The predetermined range of the speed may be a fixed, predetermined range of speed. For example, a user may preset a desired speed, and the range of speed is computed to a range having a specific deviation from this preset, fixed speed. For example, a user may set a desired speed to 50 km/h, and the range of speed may be set a range of ±3 km/h, i.e. 47-53 km/h.” [0038])
However, Gyulai does not explicitly teach that the minimum speed is about 35 mph, but does teach a predetermined speed, which has a minimum speed, and uses the value of 47 km/h as an example, which is approximate to 30 mph. Thus, it would have been obvious to a person of ordinary skill in the art to set the minimum speed to about 35 mph or any other appropriate speed in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product as claimed has the properties predicted by the prior art, it would have been obvious to make the system or product where the minimum speed is set to about 35 mph. 

With respect to claims 4 and 12, Gyulai in combination with Kim, as shown in the rejection above, discloses the limitations of claims 1 and 9. 
The combination of Gyulai and Kim teaches a method for controlling cruise control and an adaptive cruise control system of claims 1 and 9. Gyulai further teaches wherein the predetermined time is between about two and five minutes; (“the first period of time t1 may be set to a fixed value, for example 5 seconds, 10 seconds, 30 seconds, 60 seconds or the like” [0040]) 
However, Gyulai does not explicitly teach that the predetermined time is between about two and five minutes, but does teach the period of time to be a fixed or predetermined value. Thus, it would have been obvious to a person of ordinary skill in the art to set predetermined time to be between about two and five minutes or another appropriate predetermined time in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product as claimed has the properties predicted by the prior art, it would have been obvious to make the system or product where the predetermined time is between about two and five minutes.

With respect to claims 5 and 13, Gyulai in combination with Kim, as shown in the rejection above, discloses the limitations of claims 1 and 9. 
The combination of Gyulai and Kim teaches a method for controlling cruise control and an adaptive cruise control system of claims 1 and 9. Gyulai does not teach but Kim further teaches: 
an input indicative of a target vehicle at an instant distance; (“a method for setting an inter-vehicle distance and a responsible speed level of a subject vehicle in a cooperative adaptive cruise control (hereinafter referred to as “CACC”) system that is provided in the subject vehicle to control a driving speed of the subject vehicle includes… collecting relative speed information and distance information of a target vehicle that travels in front of the subject vehicle” [0017])
wherein ACC is activated to follow the target vehicle at the same instant distance; (“The ACC system provides a cruise function that performs automated driving at the speed set by the driver while maintaining a constant distance from the target vehicle” [0004])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Gyulai’s method for controlling cruise control with Kim’s adaptive cruise control because “The ACC system can enable the driver not to continuously operate an accelerator pedal in order to adjust the driving speed of the vehicle to provide convenience to the driver, and can achieve safety driving through prevention of the vehicle from driving over the set speed.” See Kim [0005] and “since the inter-vehicle distance and the responsible speed level that are required by the CACC system are automatically set, the driver setting menu can be simplified, and driver's use convenience can be improved. Further, automatic driving safety of the CACC system can be sought.” See Kim [0112]. 

With respect to claim 6, Gyulai in combination with Kim, as shown in the rejection above, discloses the limitations of claim 1.
The combination of Gyulai and Kim teaches a method for controlling cruise control and an adaptive cruise control system of claim 1. Gyulai further teaches an output for indicating to the driver that ACC will be activated; (“The signaling for indicating an automated activation of the cruise control may be provided as an optic , acoustic or haptic signaling” [0036]) 

With respect to claim 7, Gyulai in combination with Kim, as shown in the rejection above, discloses the limitations of claim 6.
The combination of Gyulai and Kim teaches a method for controlling cruise control and an adaptive cruise control system of claim 6. Gyulai further teaches an input for the driver to disable ACC after receiving the indication that ACC will be activated; (“it may be possible that the automatic activation of cruise control is only performed after a further confirmation of a user. For this purpose, controller 20 may provide a signaling upon detecting that the speed of the vehicle is within a predetermined range for the first period of time. However, cruise control is only activated, if a further acknowledgement of the user is received after outputting the signaling” [0035], “Otherwise, if the user does not provide the specific user activity within the second period of time t2 after providing the signaling, the cruise control is not activated. Furthermore, the signaling may be also cancelled, if the user does not provide the desired user activity within the second period of time t2” [0043]) 

With respect to claims 8 and 15, Gyulai in combination with Kim, as shown in the rejection above, discloses the limitations of claims 1 and 9.
The combination of Gyulai and Kim teaches a method for controlling cruise control and an adaptive cruise control system of claims 1 and 9. Gyulai further teaches wherein the control logic changes a set of host vehicle limits in response to activating the ACC; (“The predetermined range of the speed may be a fixed, predetermined range of speed. For example, a user may preset a desired speed, and the range of speed is computed to a range having a specific deviation from this preset, fixed speed. For example, a user may set a desired speed to 50 km/h, and the range of speed may be set a range of 13 km/h, i.e. 47-53 km/h. Furthermore, it may be also possible to dynamically adapt the range of speed. For example, a range of speed may be set depending on a current speed of the vehicle. For example, a current speed of the vehicle may be used as a basis, and the range of the speed may be set to predetermined limits with respect to this current speed” [0038-0039]) 
However, Gyulai does not teach one of the host vehicle limits being distance between vehicles. Kim does teach (“The ACC system provides a cruise function that performs automated driving at the speed set by the driver while maintaining a constant distance from the target vehicle” [0004]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Gyulai’s method for controlling cruise control with Kim’s adaptive cruise control because “since the inter-vehicle distance and the responsible speed level that are required by the CACC system are automatically set, the driver setting menu can be simplified, and driver's use convenience can be improved. Further, automatic driving safety of the CACC system can be sought.” See Kim [0112]. 

With respect to claim 14, Gyulai in combination with Kim, as shown in the rejection above, discloses the limitations of claim 9.
The combination of Gyulai and Kim teaches a method for controlling cruise control and an adaptive cruise control system of claim 9. Gyulai does not teach but Kim further teaches indicating to the driver that ACC is active; (“As another example to be described later, the state information on whether the CACC system is in an off state, a standby state, or an activation state may be notified to the driver through the DVI unit 340.” [0064]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Gyulai’s method for controlling cruise control with Kim’s adaptive cruise control because “a driver's use convenience can be improved, and automatic driving safety of the CACC system can be sought.” See Kim [0021]. 

Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gyulai et al. (US 20200130687 A1) in view of Kim et al. (US 20180093668 A1) in further view of Haug (US 20100222976 A1). 
Regarding claims 2 and 10: 
With respect to claims 2 and 10, Gyulai in combination with Kim, as shown in the rejection above, discloses the limitations of claims 1 and 9.
The combination of Gyulai and Kim teaches a method for controlling cruise control and an adaptive cruise control system of claims 1 and 9. Gyulai further teaches wherein the control logic activates ACC upon determining the driver is present in the host vehicle; (“the present invention aims to provide an automatic activation of cruise control or at least an automatic suggestion, when it is appropriate to activate cruise control. In this way , activation or deactivation of cruise control requires less attention of the driver and thus , the attention of the driver can be directed more to traffic situations” [0009])
However, while Gyulai teaches the ACC to activate automatically, it does not teach the ACC activating upon determining a driver’s presence. Haug teaches (“Driver assistance system 10 shown in FIG. 1 includes an electronic control device 12, which controls the assistance function or functions, in the example shown an ACC (adaptive Cruise Control) and a lane-keeping function LKS (Lane Keeping Support), and in which a self-deactivation function 14 is implemented, as well as a monitoring device 16 for monitoring the presence of the driver in a driver's seat 18.” [0025]) in which a driver presence monitoring system is implemented. 
In addition, Gyulai does not teach but Haug teaches an input indicative of driver presence; (“This object is achieved according to the present invention by a monitoring device which is designed for monitoring the presence of the driver in the driver's seat” [0009]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Gyulai’s method for controlling cruise control and Kim’s adaptive cruise control with Haug’s driver monitoring system “to provide a driver assistance system having improved misuse protection” See Haug [0008] and “there is the risk that the driver is tempted to take his hands off the steering wheel for a longer time and turn away from the traffic… Such a misuse of the semi-autonomous driver assistance systems which do not have the necessary functional safety for fully autonomous driving of the vehicle represents a considerable accident risk” See Haug [0011]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine N Huynh whose telephone number is (571)272-9980. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE NGUYEN HUYNH/       Examiner, Art Unit 3662        

/ANISS CHAD/       Supervisory Patent Examiner, Art Unit 3662